Petition for Adoption.
To the Honorable James Y. Coffey, as Judge of the above-entitled Superior Court.
The petition of Wm. J. Dale and Eliza Jane Dale, his wife, for the adoption of the above-named minor, respectfully shows: That your petitioners are husband and wife, having intermarried on the thirteenth day of August, 1894, at the city of Philadelphia, Pennsylvania. That your petitioner, William J. Dale, is aged thirty years and upward, and has resided in the above-named city and county of San Francisco, continuously and uninterruptedly for nine years last past, and your petitioner, Eliza Jane Dale, is aged thirty years and upward, and is a resident of and has resided for nine years last past in the aforesaid city and county of San Francisco. That the above-named minor is a female child of the age of two years and upward, being born on or about January 25, 1892, and your petitioner and each of your petitioners is more than ten years older than the said minor; that said minor is a resident of the aforesaid city and county of San Francisco, and has been since January 25, 1892. That Jane Dale, the mother of said child died in the city and county of San Francisco, on January 28, 1892. That James Dale, the father of said child, resides in the said city and county of San Francisco, and gives his consent to the adoption of said minor by your petitioner. That it is for the best interests and welfare of said minor, that your petitioners adopt her; that the said minor is the niece of your petitioner, William J. Dale, the father of said minor being said petitioner’s brother. That your petitioners are well able and anxious to care for, maintain and educate the said minor, and are willing and anxious, each and both of them, to adopt the said minor and to treat the said minor in all respects as if the said *227minor was the lawful child of each and both of them, and as such lawful child should be treated; and your petitioners are willing and anxious that the said minor when adopted should take the family name of each and both of them, and should sustain toward each and both of petitioners the relation of child, and have all the rights and be subject to all the duties of that relation; and your petitioners, each and both of them, should sustain upon and after such adoption, toward the said minor, the relation of parent, and have all the rights and be subject to all the duties of that relation; and your petitioners, each and both of them, hereby agree to all and singular the matters and things set forth and promised hereinabove, and to the legal effect and consequences of the same. Wherefore, your petitioners, each and both of them, pray that your honor, and as judge aforesaid, upon examination of the matter as required by law, make an order that the above-named child and minor may be adopted, and be thereby declared adopted by your petitioners and each of them, and that the said child shall henceforth be regarded and treated in all respects as the child of the person and persons adopting, to wit; as the child of your petitioners, and that said child take the family name, to wit, Dale, and be thenceforth known as Lillie Dale, the child of William J. Dale and Eliza Jane Dale, your petitioners aforesaid.
Wednesday, April 25, 1894.
WM. J. DALE.
ELIZA JANE DALE.
Witness: W. E. White.

*228
In the Superior Court in and for the City and County of San Francisco, State of California—Department Nine—Probate.

In the Matter of the Adoption of LILLIE DALE, a Minor.
State of California,
City and County of San Francisco,—ss.
Consent of Father.
James Dale, being first duly sworn, deposes and says that he is the father of said minor child, Lillie' Dale; that he resides in said city and county, and that the said child is a girl of two years old; that the mother of said child is dead; that William J. Dale is the uncle of said child; that said William J. Dale and Eliza Jane Dale, his wife, desire to adopt saide minor as their own child, and deponent hereby consents to said adoption. JAMES DALE.
Witness: W. E. White.
Subscribed and sworn to before me this 25th day of April, 1894. J.- Y. COFFEY,
Judge.
In the Superior Court, in and for the City and County of San Francisco, State of California —Department Nine— Probate.
In the Matter of the Adoption of LILLIE DALE, A Minor.
Agreement of Adoption by Petitioners.
We, the undersigned, the petitioners who have presented and signed the above petition for adoption, make the following agreement for the purpose of complying with the statutes as to the adoption, and being bound thereby, and therefore we, and each of us, agree that the child above named, to wit, Lillie Dale, shall be adopted by us and each of us in all respects as our child and the child of each of us should be *229treated; and further that an order of adoption may be made by the judge as prescribed by law and prayed for herein-above, and that upon such order being made the legal consequences provided by the statutes of adoption, and set forth in the prayer to the petition hereinabove, shall follow; and that the child take the family name of the undersigned, to wit, the family name of Dale.
Wednesday, April 25, 1894, 3 o’clock, P. M.
WILLIAM J. DALE.
ELIZA JANE DALE.
Witness: W. E. White.
Witness: J. V. Coffey.

'In the Superior Court, in and for the City and County of San Francisco, State of California.

In the Matter of the Adoption of LILLIE DALE, a Minor—No. 137.
Order of Adoption.
In the above-entitled matter a petition for adoption of the above-named minor having been presented by Wm. J. Dale and Eliza Jane Dale, husband and wife; and the said petitioners and the said minor and all persons whose consent is necessary having appeared before the undersigned judge of the superior court of the county where the person and persons adopting, to wit, said petitioners, reside, the necessary consent being thereupon signed and an agreement having been executed by the said adopting persons and petitioners, to the effect that the child shall be adopted and treated in all respects as their and each of their own lawful child should be treated. And the undersigned, as judge of the above court, having examined the persons appearing as aforesaid, each separately, and upon and after such examination, being satisfied that the interests of the child, the aforesaid minor, will be promoted by the adoption; and all and singular the facts set forth in the petition for adoption being established as true, to my satisfaction; and the said child and the petitioners being all residents of this city and county and state, and the persons adopting being each and both more than ten *230years older than the person adopted. It is therefore hereby ordered, that the said minor child, Lillie Dale, be and she is hereby declared adopted by the said petitioners, William J. Dale and Eliza Jane Dale, as the child of each and both of them; and that the said child shall henceforth be regarded and treated in all respects as the child of each and both of them, and that the said child and the said William J. Dale and Eliza Jane Dale shall sustain toward each other the legal relation of parent and child, and have all the rights and be subject to all the duties of that relation; and that the said child take the family name of the said persons adopting, to wit, Dale, and be henceforth known as “Lillie Dale,” the child of each and both of said persons adopting.
Dated, San Francisco, April 25, 1894.
J. Y. COFFEY, Judge.